                                         Case 5:17-cv-00220-LHK Document 1406 Filed 01/24/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER DENYING HTC AMERICA,
                                                                                            INC'S ADMINISTRATIVE MOTION
                                  14             v.                                         TO SEAL WITHOUT PREJUDICE
                                  15     QUALCOMM INCORPORATED,                             Re: Dkt. No. 1404
                                  16                    Defendant.

                                  17

                                  18          On January 24, 2019, third party HTC America, Inc. filed a motion to file under seal

                                  19   portions of 3 trial exhibits. ECF No. 1404. Under the Civil Local Rules, a party seeking to seal

                                  20   information must file a public redacted version of the documents for which sealing is sought and

                                  21   must file the unredacted documents sealed with the portions sought to be sealed highlighted in

                                  22   yellow. HTC America has failed to file either a public redacted version or a sealed unredacted

                                  23   highlighted version with its motion, so the Court is unable to assess the information HTC America

                                  24   seeks to seal. Therefore, the Court DENIES HTC America’s motion without prejudice. HTC

                                  25   America shall refile its motion to seal by 11:30 a.m. today, January 24, 2019.

                                  26   IT IS SO ORDERED.

                                  27

                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING HTC AMERICA, INC'S ADMINISTRATIVE MOTION TO SEAL WITHOUT PREJUDICE
                                         Case 5:17-cv-00220-LHK Document 1406 Filed 01/24/19 Page 2 of 2




                                   1   Dated: January 24, 2019

                                   2                                          ______________________________________
                                                                              LUCY H. KOH
                                   3                                          United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                           2
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING HTC AMERICA, INC'S ADMINISTRATIVE MOTION TO SEAL WITHOUT PREJUDICE
